Citation Nr: 0627657	
Decision Date: 09/01/06    Archive Date: 09/12/06

DOCKET NO.  03-25 255	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for macular degeneration, 
secondary to service-connected post traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel






INTRODUCTION

The veteran had honorable active service from February 1951 
to February 1953. 


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania, which denied the benefits sought 
on appeal.  This matter was received on appeal from the St. 
Petersburg, Florida, Regional Office (RO).

In February 2002, the veteran filed a claim for service 
connection for macular degeneration, post traumatic stress 
disorder (PTSD) and certain other disorders.  In a rating 
decision dated August 2002, VA granted service connection for 
PTSD, but denied service connection for macular degeneration, 
secondary to meningitis.  In October 2002, the veteran filed 
a notice of disagreement requesting, in part, that his claim 
be amended to include claims for entitlement to service 
connection for tinnitus and impaired hearing, and that his 
case be transferred to the RO.

In April 2003, the veteran submitted a request to amend his 
October 2002 notice of disagreement to include service 
connection for macular degeneration, secondary to PTSD.  A 
statement of the case dated July 2003 denied service 
connection for macular degeneration, secondary to meningitis 
and service-connected PTSD.  Service connection for bilateral 
hearing loss and tinnitus was granted in December 2004.  
Thus, the only remaining issue currently in appellate status 
is entitlement to service connection for macular 
degeneration, secondary to PTSD.

The Board notes that in August 2005, the veteran requested, 
and the Board granted, expedited handling of his case on the 
basis of his age and declining health. 

On June 30, 2006, the Board requested from the Veteran's 
Health Administration (VHA) an independent expert medical 
opinion on the issue of service connection for macular 
degeneration, secondary to PTSD for the purpose of deciding 
this claim.  The veteran's claims file, containing VHA 
opinion letters dated June and July 2006, now returns to the 
Board.


FINDING OF FACT

The weight of the medical evidence of record is against a 
finding that macular degeneration was present in service or 
is otherwise related to service; it is not proximately due to 
service-connected PTSD.


CONCLUSION OF LAW

The veteran does not have macular degeneration that was 
incurred or aggravated in service or that is secondary to his 
service-connected PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated March 2002.  The 
originating agency informed the veteran of the evidence 
required to substantiate his claim, the information required 
from him to enable VA to obtain evidence on his behalf, and 
the assistance that VA would provide to obtain evidence on 
his behalf.  The veteran was not explicitly asked to provide 
"any evidence in [his] possession that pertains" to his 
claim.  See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a 
practical matter the Board finds that he has been notified of 
the need to provide such evidence, for the following reasons.  
The RO's March 2002 letter informed the veteran that 
additional information or evidence was needed to support his 
claim.  The letter specifically noted the elements necessary 
to establish service connection, requested that he submit 
such evidence or provide VA with the information necessary 
for VA to obtain private medical records and other relevant 
evidence on his behalf, and essentially made the veteran 
aware that he should submit any evidence he had that 
pertained to his claim.  Therefore, the Board finds that he 
was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service private and 
VA medical records, which will be addressed as pertinent.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured error in the timing of notice, if any.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.

In light of the Board's denial of the veteran's service-
connection claim, no initial disability rating or effective 
date will be assigned, and so there can be no possibility of 
any unfair prejudice to the veteran under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For the above 
reasons, it is not unfairly prejudicial to the veteran for 
the Board to proceed to finally decide the issues discussed 
in this decision.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2005) (harmless error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) (2005).  In order 
to establish service connection for a claimed disorder, the 
following must be present: (1) Medical evidence of a current 
disability; (2) Medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) Medical evidence of a connection between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A disability which is proximately due to or the 
result of a service-connected disease shall also be service 
connected.  38 C.F.R. § 3.310(a) (2005).  Service connection 
will be presumed for certain chronic diseases if manifest to 
a compensable degree within one year after discharge from 
service.  See 38 U.S.C.A. § 1112 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.307, 3.309 (2005).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence ... is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).

The veteran contends that his macular degeneration was 
proximately caused by his service-connected PTSD.  
Specifically, he contends that stress associated with his 
PTSD caused his macular degeneration.

The veteran's pre-enlistment examination report dated October 
1950, service medical records dated April 1952, and his 
separation examination report dated February 1953 reflect 
that he had myopia (near-sightedness) prior to, and during, 
service.  However, his service medical records are negative 
for complaints or treatment of macular degeneration or 
scarring, and the veteran's post-service medical records do 
not reflect that he was diagnosed with macular degeneration 
or scarring within one year of his separation from service.

A private medical record dated November 2000 reflects that 
the veteran had been diagnosed with chronic idiopathic 
central serous chorioretinopathy by 1992.  While the veteran 
clearly has a current vision disorder in the form of macular 
degeneration, there is no evidence of record directly or 
presumptively relating the disorder to his military service.  
Therefore, the Board finds that neither direct nor 
presumptive service connection for macular degeneration is 
warranted.

On VA examination in March 2002, the examiner diagnosed 
advanced macular degeneration in each eye, but provided no 
etiology opinion.  VA outpatient treatment records dated 
April 2003 reflect the subjective history of the veteran's  
vision disorder, which suggests onset in the 1970s, and 
diagnosis of maculopathy, both eyes, with macular scarring in 
the right eye.

A private physician, D.A. Snyder, M.D., concluded in an April 
2003 letter that the veteran's macular scarring is consistent 
with central serous chorioretinopathy.  In a letter dated 
August 2003, Dr. Snyder opined that because central serous 
chorioretinopathy is typically caused by high levels of 
stress in middle-aged males, PTSD accounts for the veteran's 
macular degeneration.  However, Dr. Snyder's opinion does not 
reflect that he reviewed the veteran's claims file.  A 
physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion.  Prejean v. West, 
13 Vet. 444, 448-499 (2000).  For this reason, the Board 
assigns little weight to Dr. Snyder's August 2003 medical 
opinion.

The veteran submitted two Internet articles, reflecting that, 
while the true etiology of central serous chorioretinopathy 
is unknown, stress or anxiety is thought to be related to the 
disorder.  Neither article conclusively links central serous 
chorioretinopathy to stress or anxiety.  An August 2006 
Informal Hearing Presentation also references medical 
information available from VA Central Office Library and the 
National Institutes of Health (NIH) in support of his claim.  
Generally, generic medical information, alone, is too 
inconclusive to establish a medical nexus to a disease or 
injury.  Mattern v. West 12 Vet. App. 222, 228 (1999).  
Although medical articles can provide important support for a 
claim when combined with an opinion of a medical 
professional, id., there is no medical opinion of record that 
references or discusses the articles.  Because the articles 
are not combined with a medical opinion, the Board assigns 
them little weight.

In June 2006, the Board requested by letter an opinion from a 
VHA ophthalmologist as to whether there is a 50 percent 
probability or greater that the veteran's service-connected 
PTSD either caused or aggravated his macular degeneration.  
The veteran's claims file was forwarded with the letter to 
VHA for review.  VHA ophthalmologist J. Weizer, M.D. 
submitted two opinion letters to the Board, stating that, 
while macular scarring caused by serous chorioretinopathy is 
common among type-A patients, it is not established in the 
medical literature that stress causes the disease, and 
therefore PTSD cannot be found to have definitely caused or 
aggravated the veteran's vision loss.  In a July 2006 
addendum to the opinion, the ophthalmologist indicated that 
there was less than a 50 % chance that PTSD caused or 
aggravated the veteran's underlying retinal disability.  

Having reviewed the record, the Board finds that in the 
absence of evidence showing that the veteran's macular 
degeneration is directly or presumptively related to service, 
or proximately due to his service-connected PTSD, the 
veteran's claim must be denied.

In reaching its decision, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the current appeal.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for macular degeneration, claimed as 
secondary to service-connected post-traumatic stress 
disorder, is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


